Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Shi (US 20170181299).
With regard claim 1, Shi discloses A locking mechanism in a mobile terminal, (abstract; fig 1-7) comprising: a slider (at least fig 3, the portion/structure disposed on an exterior side of a battery cover of the mobile terminal; this structure allow the user to manipulate and slide; Examiner consider as a slider)  disposed on an exterior side of a battery cover of the mobile terminal and comprising an opening extending through the slider and configured to translate between a locked position and an unlocked position (at least fig 3A-D; see also paragraph [0027]-[0032]); a latch (at least fig 3, the structure disposed on an interior side of the battery cover of the mobile terminal and allow the user to latch/lock the cover; Examiner consider as a latch) disposed on an interior side of the battery cover of the mobile terminal and attached to the slider (at least fig 4-5; fig 3A-D; see also paragraph [0019]-[0022]; paragraph [0027]-[0032]), wherein the latch may translate between the locked position and the unlocked position (at least fig 3A-D; see also paragraph [0019]-[0022]; paragraph [0027]-[0032]), and wherein the latch comprises a corresponding opening extending through the latch and a protrusion configured to limit translation of the slider and the latch when in the locked position (at least fig 7; fig 3A-D; see also paragraph [0019]-[0022];paragraph [0027]-[0032]); a button disposed within the opening of the slider and the corresponding opening of the latch (at least fig 3A-D; see also paragraph [0019]-[0022];paragraph [0027]-[0032]); and a spring fixed adjacent the latch and the button such that the button and the latch contact the spring (at least fig 4; see also fig 3A-D; see also paragraph [0027]-[0032]), wherein in an instance in which an external force is applied to the button, the external force deforms the spring such that contact between a vertical edge of the protrusion and the spring is precluded allowing translation of the slider and the latch between the locked position and the unlocked position (at least fig 3A-D; see also paragraph [0019]-[0022]; paragraph [0027]-[0032]).
With regard claim 2, Shi further disclosed wherein the protrusion further comprises a ramped portion proximate the vertical edge of the protrusion (at least fig 5; fig 3A-D; see also paragraph [0019]-[0022]; paragraph [0027]-[0032]).
With regard claim 3, Shi further disclosed wherein in an instance in which an external translational force is applied to the slider, the ramped portion of the protrusion contacts the spring so as to allow translation of the slider and the latch between the unlocked position and the locked position (at least fig 5; fig 3A-D; see also paragraph [0019]-[0022]; paragraph [0027]-[0032]).
With regard claim 4, Shi further disclosed wherein a point between the ramped portion and the vertical edge of the protrusion is configured such that, in the absence of an external force applied to the button deforming the spring, the point transitions the locking mechanism between the unlocked position and the locked position (at least fig 5; fig 3A-D; see also paragraph [0019]-[0022]; paragraph [0027]-[0032]).
With regard claims 5, 7, the method steps recited in the claims are inherently met by the device structure as taught by above discussed structure. 
Regarding claim 6, the above discussed art further disclosed the latch, in the locked position, engages with at least a portion of a housing of the mobile terminal (at least fig 5; fig 3A-D; see also paragraph [0019]-[0022]; paragraph [0027]-[0032]).



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “xxx” (pages 8-12).
Examiner’s Answer: the Examiner respectfully disagrees and notes that
With respect to the Applicants’ remarks that, “Applicant respectfully submits that the above amendments render the rejections moot. As an initial matter, Applicant notes that the Office Action does not specify which element of Shi was deemed to allegedly disclose the "slider" of Claim 1 and which element of Shi was deemed to allegedly disclose the "latch" of Claim 1. To the extent that paragraphs [0027]-[0032] of Shi allegedly describe a "slide latch 122," Applicant notes that Shi does not appear to disclose or teach the slide latch 122 having a slider that is disposed on an exterior side of a battery cover of a mobile terminal and a latch (separated from the slider) that is disposed on an interior side of the battery cover of the mobile terminal, as evident by Figure 5” (pages 5 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Shi discloses A locking mechanism in a mobile terminal, (abstract; fig 1-7) comprising: a slider (at least fig 3, the portion/structure disposed on an exterior side of a battery cover of the mobile terminal; this structure allow the user to manipulate and slide; Examiner consider as a slider)  disposed on an exterior side of a battery cover of the mobile terminal and comprising an opening extending through the slider and configured to translate between a locked position and an unlocked position (at least fig 3A-D; see also paragraph [0027]-[0032]); a latch (at least fig 3, the structure disposed on an interior side of the battery cover of the mobile terminal and allow the user to latch/lock the cover; Examiner consider as a latch) disposed on an interior side of the battery cover of the mobile terminal and attached to the slider (at least fig 4-5; fig 3A-D; see also paragraph [0019]-[0022]; paragraph [0027]-[0032]), wherein the latch may translate between the locked position and the unlocked position (at least fig 3A-D; see also paragraph [0019]-[0022]; paragraph [0027]-[0032]), and wherein the latch comprises a corresponding opening extending through the latch and a protrusion configured to limit translation of the slider and the latch when in the locked position (at least fig 7; fig 3A-D; see also paragraph [0019]-[0022];paragraph [0027]-[0032]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841